- provide by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH August, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): We recorded the best load factor of our history In the international market we registered a load factor of 86.2% in July São Paulo, August 18, 2011 – (BM&FBOVESPA: TAMM4, NYSE: TAM). Brazilian National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of July 2011. Domestic market In the domestic market, we achieved a demand growth (in RPK) of 13.7%, combined with an increase of 10.6% in the supply (in ASKs), compared with July 2010, which led to an increase in the load factor of 2.0 p.p. to 72.9%. Our market share in the domestic market was 40.9%. Regarding the domestic yield for July, we observed a decrease compared with the previous month, reflecting the seasonality of the month where we had a large number of passengers flying by leisure purposes, price sensitive, and, that are flexible to dates and times of travel. These passengers plan and buy their tickets in advance and in the off peak, when prices are lower, which results in a dilution of the total domestic yield. With this strategy, which is part of our retail project, we stimulate the market and seek to maximize the RASK (revenue per available seat kilometers) since we have already the capacity installed at these periods. Since the beginning of August, we have seen a recovery in yields, reflecting the rationality of the market, confirming our expectation of a 5% increase in domestic yield for the third quarter of 2011 compared with the previous quarter. International market In the international market, compared to the previous month, we saw a rise of 12.3% in demand (in RPK) with a 9.7% increase in supply (in ASK) resulting in an increase of 2.0 p.p. in load factor reaching 86.2%. Our market share among Brazilian carriers in July was 88.0%. The international demand remained strong and consistent in July which is a month of high season, mainly due to school holidays. To meet the increasing demand during that time, we operated an extra daily flight, round trip, between São Paulo and Orlando, from July 5 to August 1. From August 2nd, the flight became regular, representing the second daily flight between these two destinations. The international yield in dollar, showed a strong increase from the previous month. This factor, combined with the increase in load factor resulted in the maximization of our unit revenue, RASK, reflecting the success of our strategy. Tables Domestic Market July 2011 July 2010 Var. % YoY June 2011 Var. % MoM Jan-Jul 2011 Jan-Jul 2010 Var. % YoY TAM ASK (millions) – Supply 4,295 3,885 10.6% 3,884 10.6% 28,332 24,921 13.7% RPK (millions) – Demand 3,133 2,756 13.7% 2,588 21.1% 19,917 16,490 20.8% Load Factor 72.9% 70.9% 2.0 p.p. 66.6% 6,3 p.p. 70.3% 66.2% 4.1 p.p. Market share 40.9% 43.2% -2.3 p.p. 41.7% -0,8 p.p. 42.4% 42.5% -0.1 p.p. International Market July 2011 July 2010 Var. % YoY June 2011 Var. % MoM Jan-Jul 2011 Jan-Jul 2010 Var. % YoY TAM ASK (millions) – Supply 2,514 2,291 9.7% 2,327 8,0% 16,463 14,631 12.5% RPK (millions) – Demand 2,167 1,930 12.3% 1,853 17,0% 13,443 11,441 17.5% Load Factor 86.2% 84.2% 2.0 p.p. 79.6% 6,6 p.p. 81.7% 78.2% 3.5 p.p. Market share 88.0% 86.4% 1.6 p.p. 90.6% -2,6 p.p. 87.8% 87.8% 0.0 p.p. About TAM: ( www.tam.com.br ) We operate direct flights to 45 destinations in Brazil and 18 in South America, United States and Europe. Through agreements with Brazilian and foreign airlines, we reach 92 Brazilian airports and 92 international destinations. Our share in the domestic market was of 40.9% in July; additionally, we are the leader among Brazilian airlines that operate routes to other countries, with 88.0% of market share in this segment. With the biggest fleet of passenger aircrafts in Brazil (153 operational aircrafts), we tend to our clients with the Spirit to Serve and aim at making air trips increasingly accessible to the population. We are the pioneer Brazilian airline in the launch of a fidelity program; TAM Fidelidade has distributed 15 million tickets via point redemption and is part of the Multiplus network, currently with 8.6 million associates. Member of Star Alliance – the biggest airline alliance in the world – since May 2010, we integrate a network that encompasses 1,185 destinations in 185 countries. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Company’s management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. Contacts Investor Relations: Mar co Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 19, 2011 TAM S.A. By: /
